DETAILED ACTION
In response to the amendment filed on 11/10/2021, all the amendments to the claims have been entered and the action follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8-10, and 12-15 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kaizerman et al. (USPAPN 2016/0284579) discloses:
acquiring one or more images of a sample (see para [29] and [42], acquiring a first image);
5identifying a plurality of first features in the one or more images using first image analysis (see para [29] and [30], identifying a plurality of defects in the first image by applying a first inspection);
determining pattern data corresponding to the plurality of first features (see para [32], [43], and [44], determining computer-aided design (CAD) pattern data corresponding to the defects);
selecting at least one of the plurality of first features based on the pattern data, comprising: grouping a first number of the first features in a first group based on the pattern data (see para [33], [44]-[47], grouping the plurality of defects into a plurality of defect bins and selecting a subset of the plurality of defect bins for a second inspection based on the CAD pattern data); and
performing second image analysis of the least one of the plurality of first features (see para [30] and [48], performing the second inspection on the subset of defect bins).
However, Kaizerman does not disclose: determining a first defect probability of the first group based on defect probability of other members of the first group, wherein the defect probability is based on results of defect review of the other members of the first group, and wherein selecting the at least one of the plurality of first features 35is based on the first defect probability. Similar reasons apply to claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668